UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-2110



ABDUL AZIZ,

                                               Plaintiff - Appellant,
          versus


BOARD OF DIRECTORS OF THE STATE COLLEGE SYSTEM
OF WEST VIRGINIA,

                                                Defendant - Appellee,
          and


BLUEFIELD STATE COLLEGE,

                                                            Defendant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, District
Judge. (CA-96-2025-1)


Submitted:    December 15, 2000            Decided:   January 12, 2001


Before LUTTIG, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Abdul Aziz, Appellant Pro Se. Kenneth Neil Hickox, Jr., Charles R.
Bailey, BAILEY & WYANT, P.L.L.C., Charleston, West Virginia, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Abdul Aziz appeals the district court’s denial of a post-

judgment motion Aziz filed pursuant to Fed. R. Civ. P. 60(b).   The

district court originally granted summary judgment to defendant in

this action; this court affirmed that decision.   Aziz v. Board of

Directors of the State College Sys. of W. Va., No. 99-1502, 1999 WL

734763 (4th Cir. Sept. 21, 1999) (unpublished), cert. denied, 120

S. Ct. 1268 (2000).

     We review denial of a Rule 60(b) motion for abuse of discre-

tion.   Eberhardt v. Integrated Design & Constr., Inc., 167 F.3d

861, 869 (4th Cir. 1999).   A Rule 60(b) motion is not a substitute

for appeal.   In re Burnley, 988 F.2d 1, 3 (4th Cir. 1992).   Having

reviewed the district court’s order denying the motion, we conclude

that the court did not abuse its discretion in denying the re-

quested relief.   Therefore, we affirm the district court’s order.

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.

                                                          AFFIRMED



                                 2